Citation Nr: 0601379	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1962 to April 
1963, and from November 1990 to May 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In relevant part, the RO granted 
service connection for muscle pain and weakness, fatigue, 
insomnia, and headaches, and assigned a zero percent 
disability rating, effective July 27, 1999; and denied 
service connection for hypertension, coronary artery disease 
(CAD), and memory loss as due to an undiagnosed illness.  

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge at a video-conference Board hearing.  

In December 2004, the Board granted an increased disability 
rating of 20 percent for the veteran's service-connected 
muscle pain and weakness, fatigue, insomnia, and headaches; 
and denied service connection for memory loss.  With respect 
to the issues of entitlement to service connection for 
hypertension and CAD, the Board remanded the appeal for 
further development.  Thus, the remaining issues on appeal 
are as listed on the title page.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
hypertension is related to service.

2.  Coronary artery disease did not originate in service or 
within one year thereafter, and is not related to service.



CONCLUSION OF LAW

1.  Hypertension was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, and it may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
January 2002 letter, issued prior to the initial AOJ 
decision, VA informed the veteran and his representative of 
the information and evidence necessary to substantiate a 
claim for service connection.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  Lastly, the letter asked him to inform VA of any 
additional information or evidence and to submit information 
describing the additional evidence or the evidence itself.  
Thus, as a practical matter, the Board finds that the veteran 
has been asked to submit any evidence in his possession that 
pertains to his claims.  Furthermore, in a January 2005 
letter, VA specifically asked him to send any evidence in his 
possession that pertains to his claims.  The RO then 
readjudicated his claims in August 2005.

In addition, VA provided the veteran with a copy of the 
appealed December 2002 rating decision, March 2003 statement 
of the case, December 2003 and August 2005 supplemental 
statements of the case, and December 2004 Board decision and 
remand.  These documents provided notice of the law and 
governing regulations, and the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and private medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  Moreover, given the Board's finding that service 
connection is warranted for hypertension, the Board finds 
that the veteran is not prejudiced by its consideration of 
that matter.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If cardiovascular disease manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Hypertension

The veteran's service medical records for his period of 
active service suggest that his hypertension may have had its 
onset in service.  Although a November 1990 examination 
report reflects a normal blood pressure reading of 126/78, an 
entry made the following day shows an elevated reading of 
140/90.  A May 1991 examination report, however, reflects 
normal blood pressure of 115/76.

Post service medical records also suggest that the veteran's 
hypertension may have had its onset in service.  A private 
treatment note dated June 1992, just one year and one month 
after separation, reflects a history of high blood pressure 
and that an employment physical examination found a blood 
pressure of 160/98.  Examination found blood pressure to be 
142/95.  The diagnosis was borderline hypertension.  

Lastly, a May 2005 VA examination report reflects the opinion 
that it is at least as likely as not that the veteran's 
hypertension is related to service as it was diagnosed two 
years after discharge.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that the veteran's 
hypertension had its onset in service.  Thus, service 
connection for hypertension is warranted.

Coronary Artery Disease

Initially, the Board notes that the veteran's service medical 
records for his first period of active service from February 
1962 to April 1963 are negative for complaints, treatments, 
or diagnoses of coronary artery disease.  Additionally, post-
service records dating to within one year of separation are 
also negative for CAD.  Furthermore, there is no competent 
medical evidence linking the veteran's CAD to his first 
period of active service.  Thus, the Board finds that the 
veteran's CAD is not related to his first period of active 
service.

With respect to his second period of active service from 
November 1990 to May 1991, the Board notes that his service 
medical records show that a diagnosis of CAD was considered.  
A November 1990 entry reflects a diagnosis of rule out occult 
CAD.  Two December 1990 entries reflect diagnoses of 
suspicious CAD and questionable CAD, and a third December 
1990 entry reflects that CAD cannot be ruled out and that the 
veteran was not deployable at the time.  Subsequently, a 
January 1991 entry reflects that, given the risk factors and 
abnormal treadmill stress test, the examiner wanted to see 
the actual results of the thalium graded exercise test before 
clearing the veteran.  A later January 1991 entry reflects 
that, if the veteran's thallium graded exercise test could be 
confirmed to be within normal limits, the examiner was 
willing to suggest that there is no significant evidence of 
ongoing ischemia and clear the veteran for deployment.  

The record reflects that the veteran was eventually cleared 
for deployment and was deployed to the Persian Gulf.  
Furthermore, a May 1991 ECG (electrocardiogram), completed 
upon his return, shows normal sinus rhythm, probably normal 
early transition, and otherwise normal test.  Moreover, a May 
1991 examination report reflects a normal evaluation of the 
heart and a normal EKG (electrocardiogram), interpreting the 
above ECG findings.  

Given the above, the Board finds that the veteran was not 
diagnosed with CAD in service.  Indeed, the record reflects 
that it was ruled out.  Thus, the Board finds that the 
veteran's CAD did not have its onset during his second period 
of active service.

The Board also finds that the veteran's CAD did not have its 
onset within one year after separation from his second period 
of active service.  In this regard, the Board notes that the 
medical evidence of record dated to within one year after 
discharge are negative for CAD.  

In addition, the Board notes that the veteran was not 
diagnosed with CAD until 1995, four years after separation.  
In this regard, the Board notes the following VA treatment 
notes.  A January 1995 treatment note reflects that an ETT 
(exercise treadmill test) earlier that month was negative but 
due to elevated lab results an ETT with thalium was ordered.  
A March 1995 treatment note reflects that an ETT with thalium 
was done in February and that the veteran was set up for a 
cardiology consult.  An addendum reflects that the veteran 
has multiple CAD risk factors now with a positive ETT with 
thalium.  The physician stated that, given that the veteran 
was able to exercise for ten minutes and has been 
asymptomatic, he will treat the veteran medically now to 
prevent a coronary event.  Lastly, a July 1995 treatment note 
reflects a diagnosis of CAD.  Thus, the record shows that the 
veteran was diagnosed with CAD in early 1995, which is over 
three years after separation.  

Furthermore, the Board finds that the veteran's CAD is not 
otherwise related to service.  In this regard, the Board 
notes a May 2005 VA examination report.  The examiner stated 
that a diagnosis of CAD was noted in 1995, which is four 
years after discharge.  The examiner diagnosed the veteran 
with a history of CAD and concluded that it is not likely 
that the veteran's CAD is secondary to service as it was 
diagnosed four to five years after discharge.  Thus, the 
examiner opined that the veteran's CAD is not related to 
service.  The veteran has not otherwise presented any 
competent medical evidence to the contrary.  

The Board acknowledges the veteran's contentions that his CAD 
is related to service.  The Board observes, however, that he, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board also acknowledges his contention that the CAD is an 
extension of his hypertension.  The Board observes, however, 
that they are two different disorders.  In this regard, the 
Board notes that the examiner who opined that his 
hypertension may be related to service opined that the CAD is 
not.  The Board finds this distinction made by the examiner 
to be of great significance and probative value.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for CAD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hypertension is granted.

Service connection for coronary artery disease is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


